People v Torres (2014 NY Slip Op 05907)
People v Torres
2014 NY Slip Op 05907
Decided on August 20, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 20, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
RUTH C. BALKIN
THOMAS A. DICKERSON
CHERYL E. CHAMBERS
SYLVIA O. HINDS-RADIX, JJ.


2011-10440
 (Ind. No. 1113/09)

[*1]The People of the State of New York, respondent,
vBrian Torres, appellant.
Lynn W. L. Fahey, New York, N.Y. (Erica Horwitz of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano of counsel; Kristen Lasak on the memorandum), for respondent.
DECISION & ORDER
Appeal by the defendant from a sentence of the Supreme Court, Queens County (Latella, J.), imposed November 3, 2011, on the ground that the sentence is excessive.
ORDERED that the sentence is affirmed.
The sentence imposed was not excessive (see People v Suitte,  90 AD2d 80).
ENG, P.J., BALKIN, DICKERSON, CHAMBERS and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court